Citation Nr: 1750641	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to total disability rating based upon individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a March 2014 rating decision, the RO granted service connection for PTSD with a rating of 30 percent effective June 8, 2005 and 70 percent effective January 30, 2012.  

In May 2016, the Veteran filed a claim for TDIU.  

In February 2017, the Board issued a decision granting service connection for cervical spine disability and remanding the issue of TDIU to the RO for reconsideration after rating the cervical spine disability.  TDIU was denied in April 2017 and this case was subsequently returned to the Board.  See Supplemental Statement of the Case, dated April 2017.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and the Veterans' Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's service connected disabilities do not render the Veteran unable to obtain or retain substantially gainful employment.



CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Criteria and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).  

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (a) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a) (2017).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1003).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); see also Van Hoose, 4 Vet. App. At 363.

The determination of whether the Veteran is able to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a legal determination.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).

As to the Veteran's claim of TDIU, effective January 30, 2012, the Veteran has a total disability rating of 90 percent with a 70 percent rating of PTSD.  In this regard, the Veteran is service-connected for posttraumatic stress disorder (PTSD) with major depressive disorder, evaluated as 70 percent disabling effective January 30, 2012; headaches, evaluated as 30 percent disabling, bilateral plantar fasciitis evaluated as 10 percent disabling on each side; allergic rhinitis with sinuses, evaluated as 10 percent disabling; chronic cervical pain, evaluated as 10 percent disabling; and laceration of the third right toenail, evaluated as non-compensable.  See Rating Decision, April 2017.  Thus, the Veteran meets the required rating criteria as outlined above.  See 38 C.F.R. § 4.16 (2017).

However, the evidence does not support a finding that the Veteran is unemployable.  The Veteran has a bachelor's degree in biology and has a history of work as a laboratory technician.  See VA examinations, dated October 2012 and November 2014.  Although she reported being unable to continue working as a laboratory technician due to psychological concerns, after changing jobs she was able to work as a clerk for four years with the same employer.  See VA examination, dated November 2014.  Her employment was only terminated due to the contract ending.  Id.  During the VA examination, the Veteran reported that she was unemployed.   She reported that it was only because she was being selective in seeking only jobs that she could expect to be left alone.  See VA examination, dated November 2014.

The Board has considered the Veteran's statements that her neck pain has made her unable to perform her laboratory technician job responsibilities and her reports that she missed eight weeks of work due to headaches.  See VA Examination, dated November 2010; Claim for TDIU, dated May 2016.  The Veteran is capable and competent to report her symptoms, including the severity, and when they arise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007).  The Veteran is also competent to discuss her difficulties incurred with job functions of her performance of a specific position related to her disabilities.  Id.  However, there is no evidence that the Veteran has the legal or vocational expertise to determine whether she could not perform any job, even any laboratory technician job.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999).  As such, the Board assigns her statements limited probative weight.

Moreover, objective evidence indicates that the Veteran has sufficient function in her neck to render her employable.  A November 2014 C&P examination report showed that while it was indicated that the Veteran was diagnosed with mild degenerative disc disease, minimal functional deficits were noted.  Although decrease in movement was noted after repetitive use, the Veteran demonstrated minimally limited to normal cervical spine range of motion, normal muscle strength, and lacked painful range of motion in any plane.  Additionally, no tenderness, muscle spasm, or muscle guarding was noted upon inspection.  Based upon the objective findings, the examiner stated that the Veteran's cervical spine condition did not impact her ability to work, as she demonstrated no increased pain, no weakness, no fatigability, and no incoordination with repetitive testing on this examination.  Thus, the examiner concluded that it was unlikely that the symptoms would significantly limit the Veteran's functional ability when used repetitively over a period of time.  This examiner's opinion was based upon an in-person examination of the Veteran and his objective findings obtained from special testing performed during that examination.  The examiner is a licensed medical professional, making him competent to render an opinion, and there is no evidence that he is not credible.  As this opinion is based upon objective evidence and consistent with objective evidence of record, the Board assigns this opinion significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also considered the evidence that the Veteran's PTSD causes "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  See C&P examination reports, dated October 2012 and November 2014.  However, during this examination, the Veteran presented to be pleasant and cooperative, demonstrated good eye contact, and demonstrated euthymic mood with a normal affect.  See C&P examination report, dated November 2014.  Moreover, while the October 2012 examiner similarly opined that the Veteran had occupational and social impairment with deficiencies in most areas, he declined to find that the Veteran had total occupational and social impairment.  These examiners are competent to render an opinion as to the impacts of the Veteran's PTSD, as appropriate licensed professionals.  There is no reason to doubt their credibility.  Additionally, as their opinions are based upon a review of the file and the findings of in-person examinations, their assessments are afforded significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the Veteran's employability in consideration of the combined effects of her service-connected impairments.  Nothing in the evidence suggests that the Veteran cannot perform sedentary, relatively isolated employment, such as the employment that she successfully performed for four years.  See C&P examination report, dated November 2014.  As such, none of the Veteran's service-connected disabilities, either singularly or in combination, prevent sedentary employment and therefore they do not render her unemployable.

The Board has considered the claim and finds that the evidence does not indicate that the Veteran is limited to marginal employment.  She was able to participate in employment with a single employer for four years, until her contract ended.  See C&P examination report, dated November 2014.  There is no evidence that the Veteran received special accommodations or did not fulfill the entirety of the job requirements for this employment.  Although she reported that she was looking only for jobs that did not require interaction with others, there is no evidence that she was unable to perform jobs without significant interaction without unreasonable accommodation.  Id.  As such, the evidence does not demonstrate the need for an extraschedular evaluation.  See 38 C.F.R. § 4.16(b) (2017); Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable as to that period.  38 C.F.R. § 4.3 (2017).  For these reasons, the claim is denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


